MANDATE AND JUDGMENT

This matter having come on for hearing before the Disciplinary Commission of the Supreme Court of Arizona, it having duly rendered its decision and this Court having considered the matter, filed its Memorandum Decision on the 22nd day of December, 1994.
The time for filing a Motion for Reconsideration has expired and no motion was filed.
IT IS FURTHER ORDERED that pursuant to Rule 52(a)(8), Rules of the Supreme Court of Arizona, the State Bar of Arizona is granted judgment against SEAN CONNELLY for costs incurred by the State Bar of Arizona in the amount of $2,303.62, together with interest at the legal rate from the date of this judgment and order.
IT IS ORDERED, ADJUDGED AND DECREED , that SEAN CONNELLY, a member of the State Bar of Arizona, is hereby censured for his violations of the Rules of Professional Conduct as a lawyer pursuant to the Memorandum Decision of this Court.
FELDMAN, C.J. and ZLAKET, J., did not participate in this matter.
Dan W. Montgomery, Tucson.
John Gabroy, Gabroy, Rollman & Bosse, P.C., Tucson.